69 F.3d 548
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugenio Lopez RODRIGUEZ, Plaintiff-Appellant,v.Richard J. KNOWLES, Defendant-Appellee.
No. 95-2054.
United States Court of Appeals, Tenth Circuit.
Nov. 6, 1995.  Before BRISCOE and LOGAN, Circuit Judges, andTHOMPSON,** District Judge.
ORDER AND JUDGMENT1

1
THOMPSON, District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Mr. Rodriguez sued Mr. Knowles, a lawyer who was appointed to represent Mr. Rodriguez in a previous habeas proceeding.  He asserted a claim under 42 U.S.C.1983 and alleged a conspiracy between Mr. Knowles and certain state officials to secure the denial of Mr. Rodriguez's habeas petition.  The district court dismissed the case sua sponte under Fed.R.Civ.P. 12(b)(6) for failure to state a claim.  The court held that a court-appointed lawyer is not a state actor for the purposes of 1983, Polk County v. Dodson, 454 U.S. 312, 325 (1981), and that Mr. Rodriguez's allegations of conspiracy, Tower v. Glover, 467 U.S. 914, 920 (1984), were too vague to support a claim.  Mr. Rodriguez appeals from the dismissal of his suit.  We have jurisdiction under 28 U.S.C. 1291, and we affirm.


4
Mr. Rodriguez argues that the district court erred in not giving him an opportunity to amend his complaint.  However, he does not state what facts he would allege to further support his claims.  Therefore, we cannot conclude that the district court erred.  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991)(holding pro se litigant must allege sufficient facts to support claims).


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.  The mandate shall issue forthwith.

Entered for the Court


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Ralph G. Thompson, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation